 

Case 1:19-cv-11400-GBD Document 14 Filed 06/01/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUIGI GIROTTO,

Plaintiff,
-against-

 

W13 PIZZA LLC, a New York limited liability
company; SCAFA, LLC, a New York limited 19 Civ. 11400 (GBD)
liability company,

Defendants.

GEORGE B. DANIELS, District Judge:

The June 4, 2020 pretrial conference is adjourned to July 23, 2020 at 9:30 a.m.

Dated: June 1, 2020
New York, New York
SO ORDERED.

Genco B ; Dar Qo

G, ROE) DANIELS
TED S¥ATES DISTRICT JUDGE

 

 
